The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2015

                                       No. 04-15-00080-CR

                                         Jerry Lee TRIGO,
                                              Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. 14-CRD-52
                          Honorable Ana Lisa Garza, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due on July 2, 2015. Appellant is represented on appeal
by appointed counsel, Mr. Calixtro Villarreal Jr. On July 6, 2015, this court notified Mr.
Villarreal, by letter, that the brief was late and instructed him to provide this court, within ten
days of our letter, with a reasonable explanation for failing to timely file the brief. Mr. Villarreal
has not responded.

         It is therefore, ORDERED that Mr. Villarreal shall file appellant’s brief in this court no
later than August 10, 2015. If Mr. Villarreal does not file appellant’s brief by August 10, 2015,
this cause will be abated for the trial court to conduct a hearing to determine whether: (1)
appellant desires to prosecute his appeal; (2) appellant is indigent, and if so, the trial court shall
take such measures as may be necessary to assure the effective assistance of counsel, which may
include the appointment of new counsel; and (3) counsel has abandoned the appeal. Because
sanctions may be necessary, the trial court will be asked to address this issue even if new counsel
is retained or substituted before the date of the hearing.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Villarreal by
certified mail, return receipt requested, and by United States mail. The Clerk of this court shall
also fax a copy of this order to the Honorable Ana Lisa Garza, presiding judge of the 229th
Judicial District Court, Duval County, Texas.
                                              +


                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court